UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



DAVID MICHAEL LANG,

                            Plaintiff,                          17-CV-917Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g). Dkt.

#11.



                                     BACKGROUND

              Plaintiff applied for disability insurance benefits with the Social Security

Administration (“SSA”), on January 24, 2016, alleging disability beginning January 1,

2013, when he was 39 years old, due to cervical stenosis at C5-6, myelomalacia,

degenerative disc disease, radiculopathy, lumbar sprain, major depressive disorder,

post traumatic stress disorder (“PTSD”), obsessive-compulsive disorder, carpal tunnel

syndrome and anxiety. Dkt. # 5, p.177.
              On January 3, 2017, plaintiff, represented by counsel, appeared and

testified, along with an impartial vocational expert, Rachel Duchon, before

Administrative Law Judge (“ALJ”), William Weir. Dkt. #5, pp.41-97. Plaintiff testified that

he last worked operating machinery in July of 2015. Dkt. #5, pp.46 & 49-50. His job

duties required him to walk back and forth from the machine, where he stood, to the

testing area, where he could sit on a stool, every 15 minutes to weigh the product. Dkt.

#5, p.51. He testified that this position was difficult on his hands and wrists, which

experience intermittent numbness, constant, painful tingling and short bursts of intense

pain, but that he left the position because of conflicts with his coworkers. Dkt. #5, pp.52

& 58. Typing and holding things such as a phone or utensils is difficult because of the

numbness in his hands. Dkt. #5, pp.58-59. He is not able to drive long distances

because his hands go numb and he can’t feel the steering wheel. Dkt. #5, p.66. He is

able to cut his lawn, but can’t mow the front and back lawn in the same day because

the vibration of the lawnmower makes his hands go numb. Dkt. #5, p.67. Plaintiff also

complained of headaches caused by the cervical stenosis, explaining that his neck or

shoulder would sometimes freeze, requiring him to take muscle relaxants for relief. Dkt.

#5, pp.60-61. He has recently begun experiencing tingling and numbness in his legs, as

well. Dkt. #5, p.76.



              Plaintiff served in the Air Force from 1992-1996 and the Air National

Guard in1997 before working as a military contractor, most recently teaching the Royal

Saudi Air Force to maintain Low Altitude Navigation Targeting Infared for Night

(“LANTERN”) equipment in Qatar, Saudi Arabia, in 2014. Dkt. #5, pp.54-55 & 870. He

was terminated from that position after he said something he shouldn’t have said to his

                                             -2-
boss. Dkt. #5, pp.54 & 56-57. Plaintiff testified that his short fuse, depression, anxiety

and inability to socialize were caused by PTSD from his time as a contractor in the

Middle East. Dkt. #5, pp.53 & 81. He began counseling through the Veterans

Administration, which has alleviated his symptoms of depression, anxiety and PTSD.

Dkt. #4, p.65. Plaintiff does not like to be around a lot of people, but does leave his

home for group therapy and to go out with his mother once a week. Dkt. #5, p.70.



              When asked to assume, inter alia, that plaintiff is limited to light exertion

and could only occasionally squat, crouch, crawl, kneel, handle, finger and feel, with

incidental contact with the public and occasional contact with coworkers and

supervisors, the vocational expert testified that plaintiff could perform the jobs of

conveyor line bakery worker or ironer, both unskilled light positions. Dkt. #7, pp.88-90.



              The ALJ rendered a decision that plaintiff was not disabled on April 25,

2017. Dkt. #5, p18.. The Appeals Council denied review on July 18, 2017. Dkt. #5, p.4.

Plaintiff commenced this action seeking review of the Commissioner’s final decision on

September 14, 2017. Dkt. #1.



                              DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as



                                             -3-
a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “Where an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claimant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has


                                             -4-
sufficient residual functional capacity (“RFC”), for the claimant to return to past relevant

work. 20 C.F.R. § 404.1520(e)-(f). If the claimant is unable to return to past relevant

work, the burden of proof shifts to the Commissioner to demonstrate that the claimant

could perform other jobs which exist in significant numbers in the national economy,

based on claimant’s age, education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) although plaintiff had earned $113,700 in 2013,

$32,300 in 2014 and $9,284 in 2015, plaintiff had not engaged in substantial gainful

activity since January 1, 2013; (2) plaintiff’s carpal tunnel syndrome, cervicalgia with

radiculopathy, degenerative disc disease, major depressive disorder and PTSD

constitute severe impairments; (3) plaintiff’s impairments did not meet or equal any

listed impairment; (4) plaintiff retained the RFC to perform light work with the following

limitations: he can occasionally kneel, squat, crouch and crawl; occasionally handle,

finger and feel; and could maintain incidental contact with the public and occasional

contact with coworkers and supervisors; and (5) plaintiff could not perform his past

relevant work as an avionics technician and quality control clerk, but retained the

functional capacity to work in unskilled, light positions such as conveyor line bakery

worker or ironer and was not, therefore, disabled within the meaning of the SSA. Dkt.

#5, pp. 21-34.



              Plaintiff argues that the ALJ’s decision is not based upon substantial

evidence because the RFC fails to incorporate any limitations with respect to plaintiff’s


                                             -5-
difficulty turning his neck. Dkt. #9-1, p.13. Plaintiff also challenges the ALJ’s failure to

incorporate Dr. Ippolito’s determination that plaintiff had moderate limitation in relations

with others and marked limitation in dealing with stress. Dkt. #9-1, p.17.



              The Commissioner responds that the ALJ reasonably determined that

plaintiff retained the RFC for a range of light work without any limitation in neck motion.

Dkt. #10-1, p.14. Specifically, the Commissioner responds that Dr. Figueroa’s opinion

that plaintiff had a mild limitation for activities requiring turning motions indicates that

the limitation was minimal and did not require additional limitations on plaintiff’s RFC.

Dkt. #10-1, p.15. The Commissioner argues that this determination is supported by

other medical providers, as well as plaintiff’s reports of activities of daily living. Dkt. #10-

1, p.17. Moreover, the Commissioner argues that the ALJ acknowledged Dr. Ippolitio’s

limitation regarding stress, but noted that Dr. Ippolito also opined that plaintiff’s mental

impairments did not appear to be significant enough to interfere with his ability to

function on a daily basis. Dkt. #10-1, p.19.



              As set forth in the regulations, “[l]ight work involves lifting no more than 20

pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds.”

20 C.F.R. § 404.1567. Light work also requires a good deal of walking or standing or

the ability to perform some pushing and pulling of arm or leg controls if the position

involves sitting most of the time. 20 C.F.R. § 404.1567. Testimony from a vocational

expert as to the effect of non-exertional limitations upon an individual’s ability to perform

a job at a particular exertional level is only required where the nonexertional limitations


                                               -6-
significantly limit the range of work permitted by the exertional limitations. Lewis v.

Colvin, 548 Fed. Appx 675, 678 (2d Cir. 2013), quoting Zabala v. Astrue, 595 F.3d 402,

410 (2d Cir. 2010). A nonexertional impairment is significantly limiting when it so

narrows a plaintiff’s possible range of work as to deprive him of a meaningful

employment opportunity. Id., quoting Zabala, 595 F.3d at 410-11.



              The ALJ gave significant weight to the opinion of the consulting examining

physician that plaintiff has a mild limitation for activities requiring turning motions of the

neck. Dkt. #5, p.32. This opinion is supported by medical evidence demonstrating that

plaintiff was “[e]ssentially asymptomatic” with minimal pain in his neck (Dkt. #5, p.311);

reported minimal pain in his neck with relief from stretching (Dkt. #5, p.316); exhibited

minimal pain and normal cervical spine range of motion with an “almost normal

neurologic exam” and very high functioning with minimal reduction in ADL’s (Dkt. #5,

pp.317-319); noted considerable relief in neck symptoms with reduced pain and

increased mobility (Dkt. #5, p.320); was encouraged to exhibit less caution with casual

cervical mobility (Dkt. #5, p.401); demonstrated an almost normal neurologic, sensory

and motor exam (Dkt. #5, p.327); an almost normal neurologic, sensory and motor

exam with normal cervical spine Range of Motion (Dkt. #5, pp.406-407); and was doing

well with conservative care (Dkt. #5, p.541). Such evidence is consistent with plaintiff’s

activities of daily living, to wit, driving short distances, mowing his lawn, cooking,

cleaning, doing laundry and shopping for groceries (Dkt. #5, pp. 66-67, 334), and does

not suggest that plaintiff’s mild limitation for activities requiring turning motions of the

neck would have a significant impact upon plaintiff’s ability to perform light work.


                                              -7-
               The ALJ also gave significant weight to the opinion of the consulting

examining psychologist that plaintiff had moderate limitations relating adequately with

others and marked limitations appropriately dealing with stress, noting that the

psychologist concluded that such limitations did not appear to be significant enough to

interfere with the plaintiff’s ability to function on a daily basis. Dkt. #5, p.32. In light of

the opinion that plaintiff’s limitations did not interfere with his daily functioning, the ALJ

did not err in failing to specifically incorporate them into his RFC. See Chamberlin v.

Colvin, 14-CV-1073, 2016 WL 3912531, at *3 (W.D.N.Y. July 20, 2016) (ALJ did not err

in failing to incorporate stress limitation in RFC where medical provider found only

minimal limitations on plaintiff’s ability to perform work-related functions).



                                        CONCLUSION

               Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #9), is denied and the Commissioner’s motion for judgment on the pleadings

(Dkt. #10), is granted.



               The Clerk of the Court is directed to close this case.



               SO ORDERED.



DATED:         Buffalo, New York
               June 12, 2019

                                              s/ H. Kenneth Schroeder, Jr.
                                             H. KENNETH SCHROEDER, JR.
                                             United States Magistrate Judge

                                               -8-
